DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/19/2021 has been entered.  Claims 1-3, 6 & 9-19 are pending in the application.  Claims 4, 5, 7 & 8 are cancelled.

Drawings
The drawings are objected to because lower plate portion 560 in Figure 12 is labeled as Element 350.  It is noted Applicant attempted to overcome this by submitting an amended Figure 12.  However, amended Figure 12, or the rest of the 04/19/2021 submitted figures, is NOT ENTERED since Figure 12 does not comply with PCT Rule 11.13, specifically 11.13(a), 11.13(c) & 11.13(e).  The granularity of the lines and text in amended Figure 12 do not follow the above stated rules.  A new amended Figure 12 in accordance with the above rules, as well as the rest of PCT Rule 11, should be submitted to overcome this objection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: the specification refers to the connecting member being inserted in the supporting shaft to rotatably support the rotor.
The connecting member inserted in the supporting shaft does not appear in the figures, making the use of the description unclear.  For instance, Paragraphs 0010, 0013, 0014 & 0071 describe the connecting member is being inserted in or into the supporting shaft.  However, Paragraph 0072 and the figures describe or show the connecting member is being inserted on or around the supporting shaft.  Therefore, the specification is not clear how the connecting member is inserted into the support shaft.
Additionally, at least Figures 1, 5 & 6, show a washer 120 compressed between the support shaft 20, the connecting member 100 and the fixing bolt 122.  Since the pressure from the bolt applies frictional forces to the connecting member 100 via the washer 120, the washer 120 will prevent the connecting member 100 from being rotatable.  Therefore, the specification is not clear how the connecting member rotatably supports the rotor, since the connecting member is prevented from rotating by the washer.
Applicant should ensure the description in the specification matches the structure shown in the drawings.

Claim Objections
Claims 1-3, 6 & 9-19 are objected to because of the following informalities:
Claim 1, Line 15, the phrase “of the support shaft and an outer circumferential surface” should read --of the support shaft, and an outer circumferential surface--, where a comma is added after “shaft”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6 & 9-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant 

Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not fully persuasive.
Regarding the 112(a) rejection, Applicant has not addressed to core problem with the claim, which is the pressure from the washer/bolt combination onto the connecting member will rotatably connecting the impeller to the rotor support.
Applicant attempted to explain how the connecting member is able to rotate in the 04/19/2021 remarks.  However, none of the remarks addressed how the pressure from the washer, which is in contact with both the support shaft and the connecting member, allows the connecting member to rotate.  The bolt and the washer are attached to the shaft, and the shaft is stationary (or fixed).  The pressure caused by the bolt from the washer on the shaft will prevent the washer from moving.  This makes the washer stationary (or fixed).  Since the washer is stationary, the washer will also prevent the connecting member from rotating.  Therefore, written description for the connecting member rotatably connecting the impeller to the rotor support is not provided.  Applicant must address this specific feature to overcome the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746